
	
		I
		111th CONGRESS
		2d Session
		H. R. 6539
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to promote
		  nutrition, to increase access to food, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing American Hunger
			 Act.
		2.Discount purchase
			 of produce
			(a)AmendmentThe Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.) is amended—
				(1)in the last
			 sentence of section 4(a) by inserting (increased by an amount equal to
			 100 percent of benefits used to purchase produce) after
			 value, and
				(2)in section 7(b) by
			 inserting , but at 50 percent of the prevailing prices for produce
			 purchased in such stores after stores.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the 1st day of the 1st month that begins
			 more than 180 days after the date of the enactment of this Act.
			3.Fingerprinting
			 prohibitedSection 11(e)(2)(D)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(D)) is amended
			 by inserting the following before the semicolon at the end: , and the
			 fingerprint or any other form of biometic testing of any member of a household
			 shall not be required for the purpose of participating in the supplemental
			 nutrition assistance program or for issuance of benefits for which the
			 household would otherwise be eligible.
		4.Expanded
			 eligibility in high unemployment areasSection 6(o) of the Food and Nutrition Act
			 of 2008 (7 U.S.C.
			 2015(o)) is amended—
			(1)in paragraph (2)
			 by striking 3 months and inserting 12 months,
			 and
			(2)in paragraph 4(A) by striking On the
			 request of a State agency, the Secretary may and inserting The
			 Secretary shall.
			5.Participation in
			 supplemental nutrition assistance program in cities
			(a)ReportsThe Secretary of Agriculture shall—
				(1)require the
			 appropriate States to submit to the Secretary reports identifying the levels of
			 participation in the supplemental nutrition assistance program by eligible
			 households located in the 25 largest cities in the United States, and
				(2)submit to the
			 Congress a report identifying the results contained in the reports required by
			 paragraph (1).
				(b)Activities To
			 increase participation
				(1)RequirementIf a State submits a report under
			 subsection (a)(1) that identifies a city in which the participation rate of
			 eligible households in the supplemental nutrition assistance program is less
			 than 85 percent, the Secretary of Agriculture shall require such State to
			 implement practices to increase such participation rate.
				(2)DefinitionThe term practices means
			 telephone interviews, educational public service announcements, town halls, and
			 other services that the State deems fit to increase the participation rate to
			 more than 85 percent of eligible households.
				6.Grants to improve
			 access to benefitsSection
			 11(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(t)) is amended—
			(1)in paragraph (1)
			 by striking $5,000,000 and inserting $15,000,000,
			 and
			(2)in paragraph
			 (5)—
				(A)in subparagraph
			 (A) by striking and at the end,
				(B)in subparagraph
			 (B) by striking the period at the end and inserting and,
			 and
				(C)by adding at the
			 end the following:
					
						(C)shall give special consideration to
				eligible entities that are nonprofit organizations that provide on site at the
				locations of such organizations online application support to eligible
				households.
						.
				7.Encourage better
			 nutrition
			(a)EBT card access
			 at farmers’ marketsThe
			 Secretary of Agriculture shall carry out a program to support the use of
			 electronic benefits transfers for Federal nutrition programs at farmers’
			 markets by means of installing or modernizing electronic benefit transfer
			 equipment at such markets and by providing educational forums on the benefits
			 of nutrition program participation at such markets.
			(b)LimitationsFunds
			 available to carry out this section—
				(1)may not be used
			 for the ongoing cost of carrying out any project, and
				(2)shall only be
			 provided to eligible entities that demonstrate a plan to continue to provide
			 electronic benefit transfer card access at 1 or more farmers’ markets following
			 the receipt of such funds.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated $25,000,000
			 to carry out this section.
			
